Citation Nr: 1726385	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-02 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel





INTRODUCTION

The Veteran had inactive duty for training with the Army National Guard from February 1981 to June 1981, and subsequent service in the Army Reserve.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for bilateral hearing loss and tinnitus.

The Veteran was scheduled for a hearing before the Board in August 2013.  However, he did not report to the hearing, and did not provide good cause for his absence.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2016).

In December 2014, the Board remanded these issues in order to obtain additional records regarding the Veteran's military service, and schedule a new VA examination.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not incurred in or otherwise related to active duty service.  

2.  The Veteran's tinnitus was not incurred in or otherwise related to active duty service.  






	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the December 2014 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The term "active military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6 (a).  Thus, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101, 106, 1110; 38 C.F.R. § 3.6.

The Veteran's only period of qualifying service occurred between February 1981 and June 1981 while he engaged in inactive duty for training related to his military occupational specialty.  As such, the Board can only consider injuries incurred or aggravated while performing his service in this period of time.

The Veteran has been afforded multiple opportunities to provide additional evidence, both medical and lay, to support his claim.  However, to date, VA has not received substantive information from the Veteran.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In February 2009, the RO sent the Veteran a VCAA letter describing the evidence needed in order to substantiate his claim.  The RO also performed a search of VA Medical Center (VAMC) records in Nashville, Tennessee.  That search returned no results in the Veteran's name.  In the Veteran's August 2010 Notice of Disagreement, the Veteran stated that he was requesting his records from his unit, and would forward them as soon as possible.  Those records were not received before the Board remanded the matter for additional evidentiary development.

In response to the remand, the RO sent a second development letter to the Veteran in March 2015.  The Veteran's personnel records and service treatment records were obtained by the RO and associated with the Veteran's claims folder in April 2015.  The RO attempted to contact the Veteran to set up an appointment for an examination, but the Veteran failed to respond.  The RO then scheduled the Veteran for a VA examination to assess his hearing in September 2015, but the Veteran did not report to the examination, nor did he or his representative provide good cause to excuse his absence.  As such, the Board must make its determination based upon the limited evidence of record regarding the Veteran's claims.

A.  Hearing Loss 

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  After a thorough review of the evidence, the Board finds that the Veteran's disability was not incurred or related to active duty service.

On the authorized audiological evaluation in January 1981 related to his enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

No speech recognition was performed at the time.  The Veteran purportedly did not receive an audiological examination upon discharge, and no record of additional hearing tests has been associated with the file.

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385  (2016).

In the Veteran's February 2009 claim for compensation, he stated that his hearing loss began in January 1988.  He stated that it was caused by 6 years of artillery duty, which exposed him to noise without the use of ear protection.  

At the outset, the Board does not find a present diagnosis of bilateral hearing loss.  The Veteran has not provided medical records, nor authorizations to obtain medical records that may demonstrate this diagnosis.

The Veteran has also failed to establish that there was an event or injury during inactive duty for training that caused his bilateral hearing loss.  Not only does the Veteran's own estimation of hearing loss date it to January 1988, but his service treatment records during that period of inactive duty for training are silent as to injury to his ears.  While there may have been noise exposure in that time, this cannot be conclusively established based upon the evidence of record.

Finally, the evidence of record fails to establish a nexus between the hearing loss alleged by the Veteran and his inactive duty for training.  The Veteran stated in his original claim that it was due to 6 years of working around artillery, however, the vast majority of that time was not qualified service for VA purposes.  A VA medical examiner may have been able to afford a medical nexus opinion regarding the etiology of the claimed hearing loss, but the Veteran failed to report for the examination without good cause shown for his absence.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, there is no evidence of record to suggest that he is medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of bilateral hearing loss is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  No medical evidence of record has established a nexus between his purported hearing loss and qualifying service.  Thus, although the Board has carefully considered the lay contentions of record, the Board ultimately affords the objective evidence of record more significant probative weight, which weighs against finding a connection between the Veteran's bilateral hearing loss and his qualifying service.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.

B. Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  After a thorough review of the evidence, the Board finds that the Veteran's disability was not incurred or related to active duty service.

In the Veteran's February 2009 claim for compensation, he stated that his tinnitus began in January 1988.  He stated that it was caused by 6 years of artillery duty, which exposed him to noise without the use of ear protection.  He added that he currently has constant ringing in both ears.

At the outset, the Board was not provided medical records showing a diagnosis of tinnitus.  However, tinnitus is one condition that may be competently reported by a lay person based upon its symptomatology, as the Veteran has done in his initial claim.  Affording the benefit of the doubt to the Veteran, the Board finds that he has a present diagnosis of tinnitus.

The Veteran has failed to establish that there was an event or injury during inactive duty for training that caused his bilateral hearing loss.  Not only does the Veteran estimate the onset of his tinnitus around January 1988, but his service treatment records during that period of inactive duty for training are silent as to injury to his ears.  While there may have been noise exposure in that time, this cannot be conclusively established based upon the evidence of record.

Finally, the evidence of record fails to establish a nexus between the Veteran's tinnitus and his inactive duty for training.  The Veteran stated in his original claim that it was due to 6 years of working around artillery, however, the vast majority of that time was not qualified service for VA purposes.  It is unclear what evidence may have been developed by a VA examination, but the Veteran failed to report for the examination without good cause.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The nexus between the Veteran's tinnitus and his inactive duty for training service is a complex medical determination and the issue of causation that is outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  No medical evidence of record has established a nexus between his tinnitus and qualifying service.  Thus, although the Board has carefully considered the lay contentions of record, the Board ultimately affords the objective evidence of record more significant probative weight, which weighs against finding a connection between the Veteran's tinnitus and his qualifying service.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.







	(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to service connection for bilateral hearing loss is denied.

2.  Entitlement to service connection for tinnitus is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


